Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant's arguments filed on 12/21/21.  Claim(s) 2, 4-6, 9, 10, 12, 13, 15, 17, 18, 20, 22, 24-27, 29, 33-35, 37, 39, 41, and 44-53 are cancelled.  Claim(s) 54 and 55 are new.  Claim(s) 1, 3, 7, 8, 11, 14, 16, 19, 21, 23, 28, 30-32, 36, 38, 40, 42, 43, 54, and 55 are pending. Claim(s) 42, 43, 54, and 55 have been withdrawn.  Claim(s) 1, 3, 7, 8, 11, 14, 16, 19, 21, 23, 28, 30-32, 36, 38, and 40 are examined herein. 
Applicant's arguments with respect to the 102 rejections of the last Office action have been fully considered and found persuasive.  Therefore the rejections of the last Office action are hereby withdrawn.
Applicant's desire to hold the double patenting rejection in abeyance is acknowledged. The rejection(s) of the last Office Action are maintained for reasons of record and repeated below for Applicant's convenience.
An updated search and consideration has been performed, the following new rejections will now apply.  The finality of the previous Office action is hereby withdrawn and the present action is final.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 3, 7, 8, 11, 14, 16, 19, 21, 23, 28, 30-32, 36, 38, and 40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 8, 9, 11, 14, 21, 23, 26, 28, 34, and 65 of copending Application No. 16/626,249. Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are generally drawn to compounds and compositions exemplified by the elected species shown below (see, for example, instant claim 38).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The copending claims are generally drawn to methods which use compounds and compositions that anticipate and make obvious the instant compounds (including 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
The Applicant wishes to hold the rejection in abeyance.

New Rejections
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1, 3, 7, 8, 11, 14, 16, 19, 21, 23, and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gopalakrishnan et al. (WO 2009/158375 A1).
Gopalakrishnan et al. discloses aza-cyclic indole-2-carboxamide derivatives such as (R)-5-chloro-3-phenyl-N-(piperidin-3-yl)-1H-indole-2-carboxamide and (R)-7-methyl-3-phenyl-N-(piperidin-3-yl)-1H-indole-2-carboxamide (shown below; see, for example, claim 10 on pg. 93 and the whole document), and discloses the use in a composition (see, for example, claim 12).

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
  
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


Claim(s) 1, 3, 7, 8, 11, 14, 16, 19, 21, 23, and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujimura et al. (US 2012/0028990 A1).
Fujimura et al. discloses heteroaryl-substituted indole derivatives such as those shown below (see, for example, [0082], the claims, and the whole document) which are used in a composition (see, for example, [0128] and the claims).

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


Claim(s) 1, 3, 7, 8, 11, 14, 16, and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thominet (US 3,573,325).
Thominet discloses compounds such as N-(1-ethyl-2-pyrrolidylmethyl)-3-methoxyindole-2-carboxamide, N-(1-ethyl-2-pyrrolidylmethyl)-3-methoxy-5-chloroindole-2-carboxamide, N-(1-ethyl-2-pyrrolidylmethyl)-1-methyl-3-methoxyindole-2-carboxamide, N-(1-ethyl-2-pyrrolidylmethyl)-1-ethyl-3-methoxyindole-2-carboxamide, N-.

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale



Conclusion
Claim(s) 2, 4-6, 9, 10, 12, 13, 15, 17, 18, 20, 22, 24-27, 29, 33-35, 37, 39, 41, and 44-53 are cancelled.  Claim(s) 42, 43, 54, and 55 have been withdrawn.  Claim(s) 1, 3, 7, 8, 11, 14, 16, 19, 21, 23, 28, 30-32, 36, 38, and 40 are rejected.  No claim is allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JASON A DECK/
Examiner, Art Unit 1627

/SARAH PIHONAK/Primary Examiner, Art Unit 1627